
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Jackson Lee of
			 Texas, Ms. Lee of
			 California, Ms. Bordallo,
			 Mr. Jackson of Illinois,
			 Ms. Clarke of New York,
			 Ms. Bass of California,
			 Mr. Sablan,
			 Mr. Pierluisi,
			 Ms. Fudge,
			 Mr. Rangel,
			 Mr. McGovern,
			 Mr. Smith of Texas,
			 Ms. Norton,
			 Mr. Andrews,
			 Mr. Israel,
			 Ms. Brown of Florida,
			 Mr. Meeks,
			 Ms. Wilson of Florida,
			 Mr. Grijalva,
			 Mr. Butterfield,
			 Mr. Johnson of Georgia,
			 Mr. Cleaver, and
			 Ms. Richardson) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Honoring Brigadier General Hazel Winifred
		  Johnson-Brown, the first African-American woman to hold the rank of General in
		  the United States Armed Forces.
	
	
		Whereas General Johnson-Brown was born October 10, 1927,
			 in West Chester, Pennsylvania, to the late Clarence L. Johnson, Sr., and
			 Garnett H. Johnson;
		Whereas General Johnson-Brown earned her nursing diploma
			 at Harlem Hospital School of Nursing in 1950, after being denied admission to
			 the West Chester School of Nursing because she was Black;
		Whereas General Johnson-Brown, a pioneering military
			 nurse, enlisted in the Army in 1955 and rose in the ranks due to her advanced
			 operating room skills and strong leadership abilities;
		Whereas General Johnson-Brown earned her bachelor’s degree
			 in nursing from Villanova University in 1959;
		Whereas General Johnson-Brown earned her master’s degree
			 in nursing education from Columbia University’s Teachers College in
			 1963;
		Whereas General Johnson-Brown earned her doctorate in
			 educational administration from Catholic University in 1978;
		Whereas General Johnson-Brown held numerous leadership
			 positions throughout her tenure in the Army, including Director of the Walter
			 Reed Army Institute School of Nursing and Chief Army Nurse in South
			 Korea;
		Whereas General Johnson-Brown was twice named Army nurse
			 of the year;
		Whereas General Johnson-Brown made history when she became
			 the first African-American woman to be promoted to Brigadier General in the
			 United States Armed Forces in 1979;
		Whereas General Johnson-Brown made history when she became
			 the first African-American to be selected as Chief of the Army Nurse Corps in
			 1979;
		Whereas General Johnson-Brown’s military decorations
			 include the Army Commendation Medal with Oak Leaf Cluster, the Meritorious
			 Service Medal, the Legion of Merit, and Distinguished Service Medal;
		Whereas after retiring from the Army, General
			 Johnson-Brown became Director of the Division of Governmental Affairs at the
			 American Nurses Association; and
		Whereas General Johnson-Brown taught at the graduate
			 nursing program at George Mason University where she established and served as
			 Director of the Center for Health Policy: Now, therefore, be it
		
	
		That Congress—
			(1)honors General Brigadier Hazel
			 Johnson-Brown for outstanding achievements in and significant contributions to
			 the nursing profession and her dedication to the United States Army;
			(2)recognizes General
			 Hazel Johnson-Brown as the first African-American woman to hold the rank of
			 General in the United States Armed Forces and the first African-American Chief
			 of the Army Nurse Corps; and
			(3)advocates for
			 women of color to enter nursing and supports strategies to remedy the national
			 shortage of nurses.
			
